  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                     Page 1 of 13 PageID 1604


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 KEVIN L. BAIRD,                                   §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §    CIVIL ACTION NO. 3:17-CV-2000-B
                                                   §
 OTGONBAATAR SHAGDARSUREN                          §
 & DBN CARRIER, INC.,                              §
                                                   §
      Defendants,                                  §
                                                   §
 ALLIED PREMIER INSURANCE &                        §
 R&Q SOLUTIONS, LLC,                               §
                                                   §
      Third-Party Defendants.                      §


                          MEMORANDUM OPINION AND ORDER

         Before the Court is Third-Party Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction (Doc. 82). For the reasons that follow, the Court GRANTS the motion and

DISMISSES without prejudice all claims against Third-Party Defendants Allied Premier Insurance

and R&Q Solutions, LLC.

                                                   I.

                                          BACKGROUND1

         This dispute concerns insurance coverage for an automobile accident. See Doc. 73, DBN

Carrier, Inc.’s First Am. Compl., ¶¶ 4.1–4.4. Plaintiff in the underlying lawsuit, Kevin Baird, collided


         1
           The Court derives its factual account from the allegations contained in Defendant DBN Carrier
Inc.’s First Amended Original Complaint (Doc. 73). See D.J. Invs., Inc. v. Metzeler Motorcycle Tire Agent
Gregg, Inc., 754 F.2d 542, 546 (5th Cir. 1985).

                                                  -1-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                          Page 2 of 13 PageID 1605


with Defendant Otgonbaatar Shagdarsuren, who was hauling a trailer for Defendant DBN Carrier,

Inc. Id. ¶¶ 4.1, 4.3. This collision occurred in Dallas County, Texas. Id. ¶ 4.1. At the time of the

accident, Defendant DBN had an automobile insurance policy from Third-Party Defendant Allied

Premier Insurance. Id. ¶ 4.2. This policy, DBN alleges, covers “all vehicles used by DBN in

conducting any service for which a motor carrier permit is required whether or not the vehicle was

listed in the insurance policy.” Id. ¶ 4.2. Accordingly, when Plaintiff Baird sued Defendants

Shagdarsuren and DBN after the accident, DBN gave Allied notice of the lawsuit. Id. ¶ 4.4.

          But Allied denied coverage, leading DBN to name Allied a Third-Party Defendant in the

lawsuit,2 seeking a declaratory judgment regarding the policy’s coverage for the accident. Id.

¶¶ 4.4–5.4.3 Specifically, Defendant DBN seeks a declaratory judgment that: (1) Defendant

Shagdarsuren’s vehicle was entitled to primary coverage under the insurance policy; (2) DBN is

entitled to indemnity from Allied under the policy; and (3) Allied is obligated to defend DBN in the

underlying lawsuit. Id. ¶¶ 5.2, 5.3. In response, Allied filed a motion to dismiss, contending that this

Court lacks personal jurisdiction over Allied. Doc. 82, Third-Party Defs.’ Mot. to Dismiss, 1. DBN

thereafter responded (Doc. 85), and Allied replied (Doc. 87). Thus, this motion is now ripe for

review.




          2
          Allied Premier Insurance, DBN alleges, is no longer operating—“all business operations have been
transferred to” R&Q Solutions, LLC. Id. ¶ 1.3. Thus, DBN also names R&Q as a Third-Party Defendant. See
id. ¶1.2. Given that the parties address the Third-Party Defendants collectively, see Doc. 82, Third-Party
Defs.’ Mot.to Dismiss, 4, Doc. 85, DBN’s Br.in Resp., 2, this Court will do the same. Thus, the Court refers
to both Third-Party Defendants as “Allied.”
          3
              DBN also brings a breach-of-contract claim against Allied. See id. ¶¶ 5.5–5.7.

                                                       -2-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                   Page 3 of 13 PageID 1606


                                                  II.

                                         LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(2) allows for the dismissal of an action in which the

court lacks personal jurisdiction over the defendant. A federal court may assert jurisdiction over a

nonresident defendant in a diversity suit if the state’s long-arm statute applies and due process is

satisfied under the Fourteenth Amendment to the United States Constitution. Cycles, Ltd. v. W.J.

Digby, Inc., 889 F.2d 612, 616 (5th Cir. 1989). Texas courts have interpreted the Texas long-arm

statute as “extending to the limits of due process.” Bullion v. Gillespie, 895 F.2d 213, 215 (5th

Cir.1990). Accordingly, to determine whether it may assert jurisdiction under the Texas long-arm

statute, a federal court must determine whether jurisdiction comports with federal constitutional

guarantees of due process. Id. at 216.

       “The due process clause of the Fourteenth Amendment, as interpreted by the Supreme

Court, permits the exercise of personal jurisdiction over a nonresident defendant when (1) that

defendant has established ‘minimum contacts’ with the forum state; and (2) the exercise of

jurisdiction over that defendant does not offend ‘traditional notions of fair play and substantial

justice.’” Ruston Gas Turbines, Inc. v. Donaldson Co., Inc., 9 F.3d 415, 418 (5th Cir. 1993) (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “Both prongs of the due process test must

be met” for the Court to exercise personal jurisdiction over a defendant. See id.

       A nonresident defendant’s minimum contacts may either support an assertion of “specific”

or “general” jurisdiction. WNS Inc. v. Farrow, 884 F.2d 200, 202 (5th Cir.1989). A court may

exercise “specific” jurisdiction when a cause of action arises out of a defendant’s purposeful contacts

with the forum. Dalton v. R & W Marine, Inc., 897 F.2d 1359, 1361–62 (5th Cir.1990). Alternatively,

                                                 -3-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                       Page 4 of 13 PageID 1607


a court is said to have “general jurisdiction” when a defendant has engaged in continuous and

systematic contacts with the forum. Id.

        The party seeking to invoke federal jurisdiction bears the burden of establishing the requisite

minimum contacts. WNS, 884 F.2d at 203. Further, “uncontroverted allegations in the plaintiff’s

complaint must be taken as true, and conflicts between the facts contained in the parties’ affidavits

must be resolved in the plaintiff’s favor for purposes of determining whether a prima facie case for

personal jurisdiction exists.” D.J. Invs., 754 F.2d at 546 (citations omitted).

                                                    III.

                                               ANALYSIS

A.      Personal Jurisdiction

        1.      Specific Personal Jurisdiction over Allied4

        Allied claims that it is not subject to specific jurisdiction, pointing out that its “only tie to

Texas is the fortuitous result that a driver for DBN was involved in an automobile accident while

driving through Dallas County, Texas.” Doc. 82, Third-Party Defs.’ Mot. to Dismiss, 2, 7. To support

this contention, Allied points to other federal district courts that “have declined to exercise specific

personal jurisdiction over nonresident defendants in similar situations.” Id. at 8–9 (citing Air

Tropiques, Sprl v. N. & W. Ins. Co., 2014 WL 1323046 (S.D. Tex. Mar. 31, 2014) and Satterfield v.

Gov. Emps. Ins. Co., 287 F. Supp. 3d 1285 (W.D. Okla. 2018)).




        4
          DBN does not allege facts suggesting that the Court has general personal jurisdiction; rather, with
respect to general personal jurisdiction, DBN only requests jurisdictional discovery. See Doc. 85, DBN’s Br.
in Resp., 5–17. Accordingly, in this section, the Court addresses only those arguments pertaining to specific
personal jurisdiction.

                                                    -4-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                     Page 5 of 13 PageID 1608


          Further, Allied directs the Court to cases “involving a nonresident entity with comparable

or more substantial jurisdictional ties to the forum” in which the Fifth Circuit has found no specific

jurisdiction over the entity. Id. at 9 (citing Perez v. Pan. Am. Life Ins. Co., 1996 WL 511748 (5th Cir.

1996) (unpublished); Choice Healthcare, Inc. v. Kaiser Found. Health Plan of Colo., 615 F.3d 364 (5th

Cir. 2010); Freudensprung v. Offshore Tech. Servs., Inc., 379 F.3d 327 (5th Cir. 2004)). Specifically,

Allied notes that in Perez, the Fifth Circuit found no personal jurisdiction where the

defendant–insurer’s only potential contacts with Texas, the forum state, were “the worldwide

coverage language in the [insurance] policy itself and” the plaintiffs’ claim that the

defendant–insurer’s representative approved treatment in Texas. Id. (citing Perez, 1996 WL 511748,

at *2).

          Moreover, Allied reiterates that the only claims asserted against it pertain to coverage under

an insurance policy that “was negotiated, drafted, and executed in California.” Id. at 10. Because

DBN’s claims against Allied, which pertain to coverage under the policy, “do not concern any facts

or conduct that occurred in Texas,” Allied urges the Court to deny the exercise of personal

jurisdiction. Id.

          In response, DBN notes that this Court must accept DBN’s allegations—that Allied is

obligated, under the terms of the insurance policy, to indemnify DBN and defend DBN in its lawsuit

against Baird—as true, given that “they have not been contradicted by any competent evidence from

Allied.” Doc. 85, DBN’s Br. in Resp., 5 (citation omitted).

          Further, Allied’s alleged agreement “to indemnify and defend DBN” if it were sued in Texas

for personal injuries relating to its trucking business, DBN contends, establishes minimum contacts

for purposes of personal jurisdiction. Id. at 6, 10 (citing Doc. 86, DBN’s App., Ex. C, 55). Specifically,

                                                  -5-
   Case 3:17-cv-02000-B Document 98 Filed 12/05/19                   Page 6 of 13 PageID 1609


DBN alleges that the insurance policy at issue “provides coverage within a specified territory”—“The

United States of America.” Id. at 2 (quotation marks omitted) (quoting Doc. 86, DBN’s App., Ex.

C, 55). Additionally, DBN points out that its trucking business consisted of shipping cars across the

United States. Id. at 10. Under these circumstances, DBN concludes that when Allied contracted

with DBN, it “clearly contemplated that an accident might occur in any state where DBN was

shipping automobiles . . . .” Id. at 11. Thus, DBN urges the court to find minimum contacts by Allied

with the state of Texas. Id.

         DBN relies upon Leech v. National Interstate Insurance Company, 2018 WL 3737926 (S.D. Ind.

Aug. 7, 2018), where the Southern District of Indiana district court found that a defendant–insurer

had minimum contacts with the forum state based on its obligation to provide indemnity and a

defense to any lawsuit in the United States. Doc. 85, DBN’s Br. in Resp., 6–7 (citing Leech, 2018 WL

3737926, at *7). The district court also, according to DBN, found that the exercise of personal

jurisdiction was fair, given “the close connection of the insurance dispute to the underlying tort case

. . . .” Id. at 8.5

         Further, DBN seeks to distinguish, among other cases, Perez. Id. at 12 (citing 1996 WL

511748). DBN points out that Perez was a dispute over medical-insurance coverage. Id. (citing Perez,

1996 WL 511748, at *1). Moreover, according to DBN, Perez does not control because “[t]he only

Texas connection in that case is that some of the medical treatment took place in Houston,” and it

did not involve a insurer’s duty to defend in the forum state or pay insurance money related to a tort

in the forum state. See id. at 12–13.


         5
        DBN further mentions other cases in which the D.C., Fourth, Eighth, Ninth, and Eleventh Circuits
have upheld personal jurisdiction over an insurer. Id. at 7–8 (citations omitted).

                                                 -6-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                         Page 7 of 13 PageID 1610


        In reply, Allied contends that this Court has found a worldwide insurance coverage provision

insufficient to confer specific personal jurisdiction, and a nationwide provision is “no different.” Doc.

87, Third-Party Defs.’ Reply Br., 3. Specifically, Allied relies upon Lillie v. Stanford Trust Company,

2015 WL 13741930 (N.D. Tex. Apr. 7, 2015), where the district court explained that “relying on

a ‘worldwide’ coverage provision to create specific jurisdiction relies on ‘unpredictable currents or

eddies’ that the Fifth Circuit has held cannot create personal jurisdiction.” Id. (citing Lillie, 2015 WL

13741930, at *4)).

        Additionally, Allied reiterates the reasoning of Perez. Id. at 3–4 (citing 1996 WL 511748).

Allied notes that in Choice Healthcare, a case decided after Perez, the Fifth Circuit stated that, in

Perez, it “held that no jurisdiction existed because neither the broad coverage language in the policy

nor the mere approval of treatment in Texas constituted ‘contact’ with Texas.” Id. at 4 (quoting

Choice Healthcare, Inc., 615 F.3d at 371) (citation omitted)).6

        Lastly, Allied finds DBN’s reliance on decisions from other circuits, see Doc. 85, DBN’s Br.

in Resp., 7–8, misplaced, because many of those cases “involved a duty to defend [the insured] . . . .”

Doc. 87, Third-Party Defs.’ Reply Br., 8. Here, Allied contends, there is no such duty with respect

to the vehicle that Defendant Shagdarsuren drove because it is not specifically listed in the insurance

policy. Id. Further, Allied states, the Fifth Circuit draws no distinction based on whether there is a

duty to defend. Id. at 9 (citing Choice Healthcare, 615 F.3d at 371).




        6
          Additionally, Allied indicates that the Seventh Circuit, Ninth Circuit, and other district courts have
also concluded that an expansive territorial coverage clause does not confer personal jurisdiction over an
insurer. See id. at 4–6 (citations omitted).

                                                     -7-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                       Page 8 of 13 PageID 1611


        The Court holds that it lacks specific personal jurisdiction over Allied because Allied lacks

“minimum contacts” with Texas that give rise to this cause of action. See Int’l Shoe Co., 326 U.S. at

316; Dalton, 897 F.2d at 1361.

        DBN alleges that Allied’s obligation to provide insurance coverage in the United States to

DBN—a business that ships cars across the United States—suffices to confer specific personal

jurisdiction. See Doc. 85, DBN’s Br. in Resp., 10–11. But the Court finds that the Fifth Circuit’s

reasoning in Perez forecloses this argument. See 1996 WL 511748, at *2.

        In Perez, the plaintiffs were Guatemalan residents who purchased a health insurance policy

from the defendant–insurer, a Guatemalan corporation. Id. at *1. When the plaintiffs’ son fell ill,

they took him to receive medical treatment in Houston, Texas—treatment that the

defendant–insurer allegedly approved upon application by the plaintiffs. Id. Thereafter, the

defendant–insurer refused to pay the plaintiffs’ claims resulting from the treatment, and the plaintiffs

filed suit in a Texas district court. Id. The district court granted the defendant–insurer’s motion to

dismiss for lack of personal jurisdiction. Id.

        Reviewing this decision, the Fifth Circuit in Perez found “no evidence . . . that [the

defendant–insurer ha[d] any contacts with the state of Texas, let alone ‘minimum contacts’ . . . .”

Id. at *2. The Fifth Circuit noted that “the only arguable ‘contacts’ [the defendant–insurer] ha[d]

with Texas [was] the worldwide coverage language in the policy itself,” as well as plaintiffs’ allegation

that the defendant–insurer approved the treatment. Id.7


        7
          Despite concluding that the defendant–insurer lacked minimum contacts with Texas, the Fifth
Circuit continued to the second prong of the personal jurisdiction analysis, concluding that the exercise of
personal jurisdiction over the defendant–insurer “would offend the traditional notions of fair play and
substantial justice.” Id.

                                                   -8-
  Case 3:17-cv-02000-B Document 98 Filed 12/05/19                      Page 9 of 13 PageID 1612


        Though Perez is not precedential, this Court finds it persuasive and concludes that the

territorial coverage clause at issue is insufficient to establish minimum contacts by Allied with Texas.

The Fifth Circuit has similarly relied upon Perez when analyzing specific personal jurisdiction over

an insurer. See Choice Healthcare, 615 F.3d at 370–71. In Choice Healthcare, the Fifth Circuit utilized

the reasoning of Perez to bolster its conclusion that the defendant–insurer’s payment for treatment

in the forum state was not a purposeful contact. Id. at 369–71 (noting the actions of the

defendant–insurer in Perez did not “constitute[] ‘contact’ with Texas”) (citing Perez, 1996 WL

511748, at *2).

        Moreover, other district courts in Texas have looked to Perez and Choice Healthcare to

foreclose a finding of personal jurisdiction based on a defendant–insurer’s worldwide coverage clause.

See, e.g., Lillie, 2015 WL 13741930, at *4 (holding that though the defendant–insurer “purport[ed]

to provide ‘worldwide’ coverage,” it was not subject to specific personal jurisdiction in the forum state

“given the Choice Healthcare decision and its endorsement of the reasoning in Perez”); St. Luke’s

Episcopal Hosp.v. La. Health Serv. & Indem. Co., 2009 WL 47125, at *8 (S.D. Tex. Jan. 6, 2009)

(rejecting the plaintiff’s argument “that the provision of coverage in foreign states suffices for specific

personal jurisdiction” because “cases such as Perez . . . make clear that merely providing out-of-state

health coverage to insureds does not subject an insurer to personal jurisdiction in every foreign state

in which an insured happens to obtain medical services”).

        Though these cases arise from a health—not automobile—insurance dispute, the Court finds

no meaningful distinction between the two. Just as an individual may seek medical treatment in a

variety of states, DBN may haul automobiles through a number of states. In either event, wide-



                                                   -9-
 Case 3:17-cv-02000-B Document 98 Filed 12/05/19                       Page 10 of 13 PageID 1613


reaching insurance coverage, by itself, is not sufficient to create minimum contacts by an insurer with

every covered state.

       Further, the Court agrees with Allied that the nationwide coverage clause at issue here is

indistinguishable from a worldwide coverage clause. See Doc. 87, Third-Party Defs.’ Reply Br., 3 n.1.

Here, the “coverage territory” of the policy includes “The United States of America,” its “territories

and possessions,” “Puerto Rico,” “Canada,” and, under limited circumstances irrelevant here,

“[a]nywhere in the world . . . .” Doc. 86, DBN’s App., Ex. C, 55. Just as purporting to provide

worldwide coverage is insufficient to establish minimum contacts, see Lillie, 2015 WL 13741930, at

*4, so is purporting to provide the expansive coverage at issue here.

       Finally, even assuming for the sake of argument that Allied has a duty to defend DBN in its

lawsuit with Baird,8 the Court does not find that an insurer’s duty to defend an insured in a forum

state creates personal jurisdiction over the insurer in that state. DBN has not pointed the Court to

any controlling authority on this matter. But the Court notes that in Lillie, a Northern District of

Texas district court concluded that it lacked personal jurisdiction over a defendant–insurer despite

both: (1) the defendant–insurer’s provision of worldwide coverage, and (2) the parties’ disagreement

over whether the policy included a duty to defend the insured party. See 2015 WL 13741930, at *1

n.1, *4.

       This Court reaches the same conclusion here. Given that DBN alleges no contacts by Allied

with Texas—aside from the nationwide coverage provision—any existing duty to defend in Texas




       8
           The Court declines to rule on the existence of a duty to defend.

                                                   - 10 -
 Case 3:17-cv-02000-B Document 98 Filed 12/05/19                       Page 11 of 13 PageID 1614


is insufficient to establish minimum contacts. As the Tenth Circuit noted in OMI Holdings, Inc. v.

Royal Insurance Company of Canada:

        An insurance company who issues a policy in which it agrees to defend its insured in
        a certain forum can undoubtedly foresee that it may have to provide a defense for its
        insured who is haled into court there. It does not follow, however, that by agreeing
        to defend in the forum, that the insurance company also by implication agrees that
        it will litigate disputes between it and its insured regarding the terms of an insurance
        contract in a foreign forum.

149 F.3d 1086, 1095 (10th Cir. 1998).9

        Overall, in light of Perez, Choice Healthcare, and Lillie, the Court concludes that the duty to

defend in a forum state—like a nationwide insurance coverage provision—fails to create sufficient

minimum contacts with the forum state. Accordingly, the Court lacks personal jurisdiction over

Allied and GRANTS Allied’s motion to dismiss.10

        2.      Jurisdictional Discovery Regarding General Personal Jurisdiction Over Allied

        DBN urges the Court to authorize jurisdictional discovery if the Court finds that it lacks

specific personal jurisdiction over Allied. Doc. 85, DBN’s Br. in Resp.,16–17. Specifically, DBN seeks

discovery “on whether Allied’s business ties with Texas are sufficiently continuous and systematic

as to support general jurisdiction.” Id. at 17. This possibility is “not remote,” according to DBN, given

that Allied’s successor company “holds itself out . . . as being a company with global reach . . . .” Id.

(citing id. at 14 n.2).


        9
         In OMI Holdings, the Tenth Circuit found that the duty to defend created “qualitatively low”
contacts with the forum state, but it declined to exercise personal jurisdiction based on the second prong of
the personal jurisdiction analysis—not based on a lack of minimum contacts. Id.
        10
          Since the Court finds that Allied lacks minimum contacts with Texas, the Court need not address
the second prong of the personal jurisdiction analysis. See Ruston Gas Turbines, Inc., 9 F.3d at 418 (stating
that a permissible exercise of personal jurisdiction requires the defendant to have “minimum contacts” with
the forum state) (citation and quotation marks omitted).

                                                   - 11 -
 Case 3:17-cv-02000-B Document 98 Filed 12/05/19                       Page 12 of 13 PageID 1615


        Allied, on the other hand, points out that the Court “need not permit jurisdictional

discovery” where the “claimant fails to make even a preliminary showing of jurisdiction . . . .” Doc.

87, Third-Party Defs.’ Reply Br., 9 (citations omitted). Here, Allied alleges, DBN has “hardly” made

a showing warranting jurisdictional discovery, given that DBN only suggests that R&Q purports to

be a company with global reach. Id. (citation and quotation marks omitted).

        The Court agrees. “The Fifth Circuit . . . has held that jurisdictional discovery is only

appropriate after a plaintiff has made a preliminary showing of jurisdiction.” Innova Hosp. San

Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 995 F. Supp. 2d 587, 620 (N.D. Tex. 2014)

(collecting cases). To make a preliminary showing, the plaintiffs’ pleadings must contain “factual

allegations that reasonably suggest that personal jurisdiction exists . . . .” Id. (citing Fielding v. Hubert

Burda Media, Inc., 415 F.3d 419, 429 (5th Cir. 2005) (citation omitted)).

        Here, DBN’s allegations supporting an exercise of general personal jurisdiction over Allied

are limited to a statement on the website of Allied’s successor company indicating that it operates

“throughout the United States and internationally.” Doc. 85, DBN’s Br. in Resp., 14 (citing

https://www.rq-solutions.com/pages/faq/html). This statement, taken as true, does not “reasonably

suggest” that Allied is subject to general personal jurisdiction in Texas. See Innova, 995 F. Supp. 2d

at 620. Thus, the Court DENIES DBN’s request for jurisdictional discovery.


                                                     V.
                                            CONCLUSION

        For the reasons stated, the Court GRANTS Third-Party Defendants’ motion (Doc. 82) and

DISMISSES all claims against Third-Party Defendants without prejudice.



                                                   - 12 -
Case 3:17-cv-02000-B Document 98 Filed 12/05/19   Page 13 of 13 PageID 1616


    SO ORDERED.
    SIGNED: December 5, 2019.


                                  _________________________________
                                  JANE J. BOYLE
                                  UNITED STATES DISTRICT JUDGE




                                  - 13 -
